DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 

Response to Amendment
The Amendment, filed on 07/19/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-15 have been considered and examined.  No claims have been canceled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ewert et al. (US Pub. 2009/0129097).
As to claim 1, Ewert discloses an optical element (10 lens) comprising: a bottom surface (Fig.1; 56 mounting surface); a total reflection surface (32 internal reflecting surface) located above the bottom surface (56), wherein the optical element (10) has a central axis perpendicular (14 central lens axis) to the bottom surface (56), and the total reflection surface (32) extends outward from the central axis (14) and has a peripheral boundary (36 rim) away from the central axis (14); a recess (18 cavity) recessed from the bottom surface (56) toward the total reflection surface (32); a first light exit surface (42 side surface) abutting the peripheral boundary (36) of the total reflection surface (32) and extending toward the bottom surface (56) in a direction away ([0023]) from the central axis (14); and a second light exit surface (28 refracting surface+ top surface of 48 and 50 rim) abutting the first light exit surface (42), extending in a direction away from (Fig. 1) the central axis (14) and abuttinq the bottom surface (56), wherein each of the first light exit surface (42) and the second light exit surface (28+top surface of 48+50 rim) consists of at least one linear sub-refractive surface (42 and 30 facets+top surface of flange and side surface of flange 48), and each linear sub-refractive surface is a straight line in any cross section passing through the central axis (Fig. 1) except for that is not perpendicular to the central axis or not parallel to the bottom surface.
Ewert teaches the first light exit surface (42 is substantially parallel which means it can be not parallel as substantially is a broad term.42 has draft angle 0032) meets this limitation of , that is not perpendicular to the central axis or not parallel to the bottom surface, and the second light exit surface portion which includes (28; 0022, 0009, claim 3; 30 frustoconical segments;) meets this limitation but items 50 rim and/or upper surface of 16 base section which are part of the second light exit surface do not as they 

As to claim 1, Ewert discloses an optical element (10 lens) comprising: a bottom surface (Fig.1; 56 mounting surface); a total reflection surface (32 internal reflecting surface) located above the bottom surface (56), wherein the optical element (10) has a central axis perpendicular (14 central lens axis) to the bottom surface (56), and the total reflection surface (32) extends outward from the central axis (14) and has a peripheral boundary (36 rim) away from the central axis (14); a recess (18 cavity) recessed from the bottom surface (56) toward the total reflection surface (32); a first light exit surface abutting the peripheral boundary (36) of the total reflection surface (32) and extending toward the bottom surface (56) in a direction away ([0023]) from the central axis (14); and a second light exit surface (28 refracting surface+50+top surface of 48 flange) abutting the first light exit surface (42), extending in a direction away from (Fig. 1) the central axis (14) and abuttinq the bottom surface (56), wherein each of the first light exit surface (42) and the second light exit surface (28+50+top surface top surface of flange 48) consists of at least one linear sub-refractive surface (42 and 30 facets+top surface of flange and side surface of flange 48), and each linear sub-refractive surface is a straight line in any cross section passing through the central axis (Fig. 1) except for that is not perpendicular to the central axis or not parallel to the bottom surface.
Ewert teaches the first light exit surface (42 is substantially parallel which means it can be not parallel as substantially is a broad term.42 has draft angle 0032) meets this limitation of , that is not perpendicular to the central axis or not parallel to the bottom surface , and the second light exit surface portion which includes (28; 0022, 0009, claim 3; 30 frustoconical segments;) meets this limitation but items 50 rim and/or upper surface of 48 flange which are part of the second light exit surface do not as they are parallel and perpendicular respectively to the central lens axis.    It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first light exit surface and the second light exit surface of Ewert with the limitation “that is not perpendicular to the central axis or not parallel to the bottom surface” through the rationale of approaching ranges or amounts, since it has been held that a case of obviousness exists where the claimed ranges or amounts  or the difference between the claimed range and the prior art range or amounts are so mathematically close that the difference between the claimed ranges or amounts are virtually negligible absent any showing of unexpected results or criticality (See MPEP 2144.05 I).  For example surface rim 50 is perpendicular to the central axis i.e. 0 degrees to the central axis.  However, if one considers a rim surface that is frustoconical to the central axis with an angle of 10-5 degrees to the central axis.  Thus the rim with an angle of 10-5 degrees to the central axis is close enough to the prior art of 0 degrees to the central axis that one skilled in the art would have expected them to have the same properties.  Further alternatively or additionally, the top surface of 48 is perpendicular to the central axis so it is at 90 degrees to the central axis.  However, if one considers a top surface of 48 that is frustoconical to the central axis with an angle of 90+10-5 degrees to the central axis.  Thus the rim with an angle of 90+10-5 degrees to the central axis is close enough to the prior art of 90 degrees to the central axis that one skilled in the art would have expected them to have the same properties.


As to claim 5, Ewert discloses wherein the at least one linear sub-refractive surface of the second light exit surface comprises a plurality of second linear sub-refractive surfaces (30 facets+ surfaces of 48), and the second linear sub-refractive 

As to claim 6, Ewert discloses wherein each second linear sub-refractive surface (30) is an annular curved surface that is rotationally symmetrical ([0022]) with respect to the central axis (14), each annular curved surface has a top boundary and an opposite bottom boundary, and a length of the top boundary is less than or equal to a length of the bottom boundary (30s+ flange surfaces 48; Fig. 1).  

As to claim 7, Ewert discloses wherein each second linear sub-refractive surface (28/30+flange surfaces 48) is an annular curved surface that is rotationally symmetrical ([0022]) with respect to the central axis (14), each annular curved surface has a top boundary and an opposite bottom boundary (Fig. 1), and a distance between the top boundary and the central axis is less than or equal to a distance ([0022]) between the bottom boundary (Fig. 1) and the central axis (14).  

As to claim 8, Ewert discloses wherein each second linear sub-refractive surface (30+flange surfaces 48) has an included angle with respect to the bottom surface, and the included angles are less than or equal to 90 degrees ([0022]).  

Regarding claim 9, Ewert discloses the invention as disclosed above except for wherein the included angles of the second linear sub-refractive surfaces gradually increase from the first light exit surface to the bottom surface from top to bottom.


As to claim 10, Ewert discloses wherein the at least one linear sub-refractive surface (42+ a few of the uppermost 30 facets) of the first light exit surface comprises a plurality of first linear sub-refractive surfaces (42+a few of the uppermost 30 facets), the 

As to claim 12, Ewert wherein each linear sub-refractive surface (42 and 30+surfaces of 48) is an annular curved surface that is rotationally symmetrical ([0022], [0023]) with respect to the central axis (14).  

As to claim 13, Ewert discloses wherein the total reflection surface (32) is concave toward (Fig. 1) the bottom surface (56).  


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewert in view of Liao et al (US Pub. 2010/0123817).
	Regarding claim 2, Ewert discloses the invention as disclosed above except for wherein at least one of the linear sub-refractive surface and the bottom surface has an arithmetic mean deviation greater than 0 µm.
Liao teaches wherein at least one of the linear sub-refractive surface (Fig. 2C; one of 242 area) and the bottom surface has an arithmetic mean deviation greater than 0 µm ([0024] choose 1-5 µm).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use at least one of the linear sub-
	



As to claim 3, Ewert discloses wherein each of the linear sub-refractive surface has an arithmetic mean deviation (Choose flat inclined part of indentation as the linear sub-refractive surface), except for wherein each of the linear sub-refractive surface has an arithmetic mean deviation greater than 0 µm, and the arithmetic mean deviations are the same as or different from each other.
Liao teaches wherein each of the linear sub-refractive surface (Fig. 2C; 242 area.  There are at least two areas for 242.  or 242 and 244. [0024]) has an arithmetic mean deviation greater than 0 µm ([0024]), and the arithmetic mean deviations are the same as or different from each other (244 areas have different arithmetic mean than 242 areas).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the arithmetic mean deviation configuration as taught by Liao each of the linear sub-refractive surface as disclosed by Ewert to utilize an ability to scatter light ([0024]) and/or scattered light is known in the art to make lighting more uniform and/or to scatter unnecessary light and prevent light reflection and stray-light of images (0024).

Regarding claim 4, Ewert discloses the invention as disclosed above except for wherein the arithmetic mean deviations of the linear sub-refractive surfaces are in a range of 0.5 µm to 40 µm.
Liao teaches the arithmetic mean deviations of the linear sub-refractive surfaces (242 non-effective areas or 242 and 244) are in a range of 0.5 µm to 40 µm ([0024]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use arithmetic mean deviations configuration as taught by Liao for the linear sub-refractive surfaces as disclosed by Ewert to utilize an ability to scatter light ([0024]) and/or scattered light is known in the art to make lighting more uniform and/or to scatter unnecessary light and prevent light reflection and stray-light of images (0024)..

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewert in view of Wang et al (2015/0241620).
Ewert discloses the invention as disclosed above except for the total reflection surface has a plurality of convex structures, and the convex structures are used to destroy a total reflection mechanism of the total reflection surface.
Wang teaches the total reflection surface has a plurality of convex structures (Fig. 3; 1411 and 1412), and the convex structures (1411 conical surfaces+1412 annular planes which make convex structures) are used to destroy a total reflection mechanism of the total reflection surface (The 1412 portions will allow light through as light emergent surfaces [0087]).
.
	

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewert in view of Hsu (US Pub 2016/0312976).
Ewert discloses the invention as disclosed above except for the total reflection surface has a plurality of convex structures, and the convex structures are used to destroy a total reflection mechanism of the total reflection surface.
Hsu teaches the total reflection surface has a plurality of convex structures (Fig. 6; [0042] rough surface), and the convex structures (rough) are used to destroy a total reflection mechanism of the total reflection surface (311a total reflection portion).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use convex structures to the total reflection surface as taught by Hsu for the total reflection surface as disclosed by Ewert to utilize the prevention of unduly high brightness at the location above the light element caused by the light reflected by the circuit board ([0008]) and/or the illumination distribution can be smoother in the covering area ([0042]) and/or the brightness distribution curve can be smoother ([0041]; Fig. 5 V2).

 Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewert in view of Lee et al. (US Pub. 2015/0241020)
As to claim 14, Ewert discloses a light emitting device (Fig. 1) comprising: a substrate (26 substrate); a light emitting element (12 LED lamp) disposed on the substrate (26); and an optical element of claim 1 (see rejection to claim 1) disposed on the substrate (26), wherein the recess (18 cavity) is used for accommodating the light emitting element (22 LED) except for a driving substrate;  
Lee teaches a driving substrate (Fig. 3; 30 driving substrate);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use driving substrate configuration as taught by Lee for the substrate as disclosed by Ewert to utilize a substrate with driving function ([0041]).

As to claim 15, Ewert discloses wherein the light emitting element (12) comprises a light emitting diode (12 LED lamp).   


Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. The Examiner has removed the rejection using Joo.  The Applicant asserts that Ewert does not disclose that the facets possess linear segments.  The Examiner notes that the segments 30 are frustoconical segments.  Cones have linear .
The applicant further asserts that Ewert does not disclose “each linear sub-refractive surface that is not perpendicular to the central axis or not parallel to the bottom surface”.  The Examiner notes that the first light exit surface (42 is substantially parallel which means it can be not parallel as substantially is a broad term.42 has draft angle 0032) is meets the requirements of the limitation.  The Examiner notes that the second light exit surface partially meets the limitations of the new limitation as 28/30 does meet these limitations (28; 0022, 0009, claim 3; 30 frustoconical segments;).  However, the top surface of 48 the flange and the rim 50 do not meet these limitations as they are perpendicular and parallel respectively to the central axis.  These linear-sub-refractive surface are rejected above using Design Choice rejection and also using the Rational of Approaching Ranges rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875